KILKENNY, Circuit Judge
(dissenting) :
Even though Judge Duniway has squeezed from the record every gram of evidence which might support affirmance, I remain unconvinced. The record is undisputed on the salient facts and we are in as good a position as the trial judge to apply the law to those facts. I would hold that the FAA employees in the Air Traffic Control Tower were negligent as a matter of law. Had the control tower been manned by McCready, an experienced controller, rather than Story, who had experience, but was not familiar with the Oakland airport problems, the accident would not have oc*378curred. The record is clear that the tower created a death trap when it cleared the planes to land on the same runway at approximately the same time. Those in charge of airport towers, to whose eyes and ears are committed the lives of millions of passengers, let alone the lives of thousands of aircraft personnel, must be held to an exceptionally high degree of care.
It is well established that the degree of care necessarily increases in proportion to the degree of risk involved. Advising incoming pilots at a busy airport is a highly dangerous and mighty risky business.
Having obtained clearances, each of the pilots was entitled to rely on the tower invitation and proceed to land. Not having eyes in the seat of his pants, nor in the top or back of his head, neither pilot had any way of knowing, other than through the tower, that the other plane was in the immediate vicinity.
I would hold: (1) that the tower operator was negligent as a matter of law; (2) that the pilots’ conduct was reasonable and prudent as a matter of law; and (3) in any event, that the findings of the trial judge are clearly erroneous.